ITEMID: 001-89632
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF M. TOSUN v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial
JUDGES: Françoise Tulkens;Ireneu Cabral Barreto;Nona Tsotsoria;Vladimiro Zagrebelsky
TEXT: 4. The applicant was born in 1974 and lives in Istanbul.
5. On 10 November 1995 the applicant was arrested on suspicion of attempting to undermine the constitutional order, an offence under Article 146 of the Criminal Code then in force. He was subsequently transferred to a prison where he was detained pending the introduction of criminal proceedings against him.
6. On 4 December 1995 the prosecutor at the Istanbul State Security Court filed an indictment with that court, charging the applicant and a number of other persons with the above-mentioned offence.
7. On 24 December 2002 the Istanbul State Security Court (hereafter “the trial court”) found the applicant guilty as charged and sentenced him to life imprisonment. The applicant appealed.
8. On 8 December 2003 the Court of Cassation quashed the judgment and criminal proceedings against the applicant recommenced before the trial court.
9. Following the abolition of the State Security Courts, the Istanbul Court of Assize took over the case. On 18 May 2006 the applicant was released on bail from prison where he had been detained since November 1995. The retrial is still pending before the Istanbul Court of Assize. According to the information provided by the applicant, the most recent hearing was held on 1 May 2008.
VIOLATED_ARTICLES: 6
